Title: To John Adams from John Bayard, 25 January 1801
From: Bayard, John
To: Adams, John



Much respected Sir
New Brunswick Jany. 25th 1801

Having been informed that the the Judiciary Bill is like to pass into a Law–by which there will be two appointments to be made of Judges for the State of New York, vizt. An additional District Judge & One Circuit Judge—I have taken the liberty to propose to You my Son Mr. Saml. Bayard, (who resides in the County of West Chester in that State & is one of the Judges of the Inferior Court of common Pleas of said County—) for the appointment of Circuit Judge—Several of His Friends have given Him encouragement & have promised to interest themselves in His behalf—
Should Your Excellency see proper to nominate Him to the Senate, I have no doubt He will succeed And your kindness on this Occasion, will lay, both Him & Me under very great Obligations to You—
With every Sentiment of Respect & Esteem / I am, Much respected sir / Your sincere Friend & very Humble / servant.

John Bayard